Citation Nr: 1708170	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-09 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1970 to April 1972, including service in the Republic of Vietnam during the Vietnam War.  He also served in the reserves until July 1994, including numerous periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, in pertinent part, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a low back disorder.  


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service connection for a low back disorder on the basis that the evidence failed to establish the existence of a current disability or a medical nexus between any current low back disability and any injury or illness during his active duty service.  The Veteran was notified and did not appeal.  That decision became final.

2.  In a March 2005 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a low back disorder based on new and material evidence of a current disability, but denied the claim on the basis that the evidence failed to establish a medical nexus between any current low back disability and any injury or illness during his active duty service.  The Veteran was notified and did not appeal.  That decision became final.

3.  The evidence received since the March 2005 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 2005 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by August 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration records.  There is no duty to provide a VA examination for a request to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Veteran has not provided new and material evidence to support his claim.

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

As a preliminary matter, the Board notes that additional service personnel records were submitted in April 2004, after the issuance of the June 2003 rating decision.  At any time after VA issues a decision on a claim, if relevant official service department records are obtained that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  The service personnel records pertained exclusively to awards and summaries of an operation in the Republic of Vietnam and made no reference to the Veteran's claimed in-service injury.  They are not relevant.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) do not apply to the facts of this particular case.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection on a presumptive basis is not warranted for periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).          

Analysis

The Veteran contends that he has a low back disorder as a result of an injury during a period of ACDUTRA.

The RO denied the Veteran service connection for a low back disorder in a June 2003 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the June 2003 rating decision is final.  38 U.S.C.A. §  7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The RO reopened the Veteran's claim of entitlement to service connection for a low back disorder but denied it again in a March 2005 rating decision.  The basis for the denial was that the evidence failed to establish a medical nexus between any current low back disability and any injury or illness during his active duty service.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in March 2005, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that there is a nexus between the Veteran's current low back disorder and any injury or illness in service.  The evidence that was of record at the time of the March 2005 rating decision included the Veteran's service treatment records, personnel records, and VA and private treatment records.  

No new evidence pertinent to the issue of nexus to service has been added to the record since the March 2005 rating decision.  The Veteran has provided evidence that the Social Security Administration has found his current low back disorder to be disabling, but that is evidence of a current disability, not of a nexus to service.  In his June 2011 Notice of Disagreement, the Veteran stated his belief that there was a nexus between a current low back disorder and injuries in service.  The Veteran discussed his in-service injuries but provided no rationale or evidence in support of this contention of nexus.  Although VA had received no lay statement explicitly stating this contention prior to this point, because that contention is implicit in any claim for service connection and his STRs noting an in-service injury were of record prior to the most recent final denial, this evidence is, at most, cumulative.  

The Veteran has not presented any competent, non-cumulative evidence which indicates that there is a nexus between a current low back disorder and any injury or illness in service.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for a low back disorder is not reopened.


ORDER

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for a low back disorder is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


